 Case 2:18-cr-20378-TLP Document 12 Filed 07/15/19 Page 1 of 1   PageID 38




               thIN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


UNITED STATES OF AMERICA,         *
                                  *
      Plaintiff,                  *
                                  *     Cr. No. 18-cr-20378-TLP
vs.                               *
                                  *
HYEONG-WON LEE,                   *
And DONG-GUEL LEE,                *
                                  *
      Defendants.                 *


               ORDER RESETTING FUGITIVE REPORT DATE


      Upon motion of the United States, it is hereby ORDERED that

the fugitive report date in this case is reset to MONDAY, SEPTEMBER

9, 2019 at 9:00 AM.

      ENTERED this 17th day of July 2019.



                                        s/Thomas L. Parker
                                        THOMAS L. PARKER
                                        UNITED STATES DISTRICT JUDGE
